PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ROSTOMYAN, Narek
Application No. 16/747,407
Filed: January 20, 2020
For: SWITCHED COUPLED INDUCTANCE PHASE SHIFT MECHANISM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 30, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
July 20, 2021, as required by the Notice of Allowance and Fee(s) Due mailed April 20, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is July 21, 2021. A Notice of Abandonment was mailed September 02, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of 600, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 




 


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc: 	Noble C. Woo
       	Haynes and Boone, LLP
       	2323 Victory Ave, Suite 700
       	Dallas, TX 75219